Deny and Opinion Filed May 27, 2016




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00535-CV

    IN RE AMERICAN REALTY TRUST, INC. AND ART MIDWEST, INC., Relators

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 04-05724

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Schenck
                                 Opinion by Justice Lang-Miers
       Relators filed a petition for writ of mandamus, asking this Court to conduct an in camera

inspection of privileged documents that the trial court ordered to be produced and vacate the trial

court’s order in toto. A writ of mandamus issues to correct a clear abuse of discretion when no

adequate remedy by appeal exists. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig.

proceeding). Relators have failed to establish that the trial court has clearly abused its discretion.

Accordingly, we DENY the petition for writ of mandamus.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

160535F.P05